Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardhan et al.(US 2009/0139119 A1) hereinafter Jana.
Regarding Claim 1 Jana teaches (Fig 1-4) a shovel comprising: an attachment (32)  attached to an upper turning body (12) ; and a processor (48) configured to calculate a weight of a load carried in the attachment (32)  in accordance with a mode selected from a plurality of modes (the modes include among many operations a mode/operations where swinging of the upper body is required and a mode where boom rising is done as directed by a user interface like a joystick or lever)  with respect to timing of detection as sensed from state sensors (44) (par.0021).
Regarding Claim 2 Jana teaches (Fig 1-4) wherein the attachment (32) includes: a boom (28), the plurality of modes include: a first mode in which the weight of the load is calculated during turning of the upper turning body (See Step 130 of Fig 4); and a second mode in which the weight of the load is calculated during raising of the boom (without swing operation where there is no compensation for swinging) ( see Fig 4 and par.0030-0031).
Regarding Claim 3 Jana teaches (Fig 1-4) wherein in a case where the second mode is selected, the processor (48) is configured to compensate a torque for rotating the attachment (32)  on the basis of an inertial force and a centrifugal force of the attachment (32) (par.0030-0031) .
Regarding Claim 4 Jana teaches (Fig 1-4) wherein the processor (48) is configured to switch from operating in a first mode from among the plurality of modes to operating in a second mode from among the plurality of modes is involved (see two modes in claim 1), on the basis of an operation state of the shovel (the modes are directed by a user interface by instructing in a first mode where a swinging operation is performed and a second mode where a boom raising operation is performed).
Regarding Claim 5 Jana teaches (Fig 1-4) wherein the processor (48) is configured to switch from operating in a first mode from among the plurality of modes to operating in a second mode from among the plurality of modes, on the basis of a relative position of a work target of the shovel (the modes are directed by a user interface by instructing in a first mode where a swinging operation is performed and a second mode where a boom raising operation is performed depending on the position of work target of the machine.)
Regarding Claim 6 Jana teaches (Fig 1-4) wherein the processor (48) is configured to switch from operating in a first mode from among the plurality of modes to operating in a second mode from among the plurality of modes, in response to an input by an operator(the modes are directed by a user interface by instructing in a first mode where a swinging operation is performed and a second mode where a boom raising operation is performed)..
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. HSu et al. (US 20080319710 A1) teaches a weight estimation method for payloads of excavator that has dynamic torque adjustment. Crane et al. (US 6518,519 B1) teaches a weight determining mechanism for a payload that utilizes joint angles of the excavator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745